Citation Nr: 0300185	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  95-38 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel



INTRODUCTION

The veteran had active military service from October 1976 
to October 1980, and from October 1982 to November 1988.  

This appeal arises from a January 1995 decision of the 
Roanoke, Virginia, Regional Office (RO) of the Department 
of Veterans Affairs.  In July 1999, the veteran's claims 
file was transferred to the Winston-Salem, North Carolina, 
RO.  When this matter was last before the Board of 
Veterans' Appeals (Board) in August 1999, it was remanded 
to the RO for the purpose of the issuance of a statement 
of the case as to an inextricably intertwined issue of 
whether there was clear and unmistakable error in a 
January 20, 1989 decision of the RO that had denied the 
veteran's claim of entitlement to service connection for 
diabetes mellitus.  In September 1999, the RO issued a 
statement of the case as to that issue, but erroneously 
referenced December 18, 1990, as the date of the 
underlying decision.  In July 2002, the RO issued a 
supplemental statement of the case that corrected the 
September 1999 statement of the case, and informed the 
veteran that he had 60 days in which to file a timely 
substantive appeal as to the issue of clear and 
unmistakable error in the January 20, 1989 rating 
decision.  The veteran failed to submit a substantive 
appeal as to the clear and unmistakable error issue, and 
consequently, that issue cannot be considered by the Board 
on appeal.  The Board must limit its consideration to the 
issue as set forth on the title page of this decision.


FINDINGS OF FACT

1.  All evidence necessary to decide the compensation 
claim on appeal has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim 
addressed in this decision, and requested all relevant 
evidence designated by the veteran. 

2.  In a January 1989 rating decision, the RO denied 
entitlement to service connection for diabetes mellitus; 
the veteran was duly notified of the decision by a letter 
dated February 23, 1989, but did not enter notice of 
disagreement with this decision within one year of such 
notice.  The basis for the denial of service connection 
was that diabetes mellitus claimed by the veteran had not 
been shown by the evidence of record.  

3.  The evidence associated with the claims file 
subsequent to the January 1989 RO decision which is new, 
by itself or in connection with evidence previously 
assembled, is of sufficient significance that it must be 
considered in order to fairly decide the merits of the 
claim for service connection for diabetes mellitus. 

4.  The competent medical evidence of record demonstrates 
that the veteran's current diabetes mellitus is the result 
of disease or injury incurred in service.  


CONCLUSIONS OF LAW

1.  The RO's January 1989 rating decision denying 
entitlement to service connection for diabetes mellitus is 
final.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 20.201, 20.302, 20.1103 (2002).  

2.  The evidence received subsequent to the RO's January 
1989 rating decision denial is new and material, and the 
requirements to reopen the claim of entitlement to service 
connection for diabetes mellitus have been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.156(a), 3.159, 20.1105 (2002).

3.  The criteria for entitlement to service connection for 
diabetes mellitus have been met or approximated.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now requires VA to assist 
a claimant in developing all facts pertinent to a claim 
for VA benefits, including a medical opinion and notice to 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary 
to substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
duty to notify provisions of the Veterans Claims 
Assistance Act of 2000 and implementing regulations apply 
to claims to reopen based on new and material evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board finds that, in this appellant's case, the 
requirements of the Veterans Claims Assistance Act of 2000 
and implementing regulations have been met.  In the rating 
decision and statement of the case the RO advised the 
appellant of what must be demonstrated to reopen and 
substantiate on the merits a claim of entitlement to 
service connection for diabetes mellitus.  In light of the 
decision herein fully granting the benefit sought on 
appeal, the Board does not find that any useful purpose 
would be served by specifically notifying the veteran what 
evidence VA would obtain and what evidence he would need 
to obtain.  See Quartuccio v. Principi¸ 16 Vet. App. at 
187.  The Board finds that the RO has obtained, or made 
reasonable efforts to obtain, all records or other 
evidence which might be relevant to the appellant's claim.  
As additional records have not been identified, there is 
no reasonable possibility that further assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a)(2), (b)(3) (West Supp. 2002).  

The Board finds that the record contains sufficient 
medical evidence to make a decision on the appealed claim, 
so that further examination or medical opinion is not 
necessary to decide this claim.  See 38 U.S.C.A. 
§ 5103A(d)(2)(C) (West Supp. 2002).  Accordingly, no 
further notice to the appellant or assistance in acquiring 
additional evidence is required by the new statute and 
regulations.  

II.  New and Material Evidence to Reopen the Claim

As a general rule, within one year from the date of 
mailing the notice of the RO's decision, a notice of 
disagreement must be filed in order to initiate an appeal 
of any issue adjudicated by the RO.  See 38 U.S.C.A. 
§ 7105(a), (b)(1) (West 1991).  If a notice of 
disagreement is not filed within one year of notice of the 
decision, the RO's determination becomes final.  See 
38 U.S.C.A. § 7105(c).  

In this case, in a January 1989 rating decision, the RO 
denied entitlement to service connection for diabetes 
mellitus; the veteran was duly notified of the decision by 
a letter dated February 23, 1989, but did not enter notice 
of disagreement with this decision within one year of such 
notice.  Therefore, the January 1989 RO rating decision 
became final.  

A final decision under the provisions of 38 U.S.C.A. 
§ 7105 cannot be reopened and reconsidered by VA unless 
new and material evidence is presented in connection with 
a request that the previously denied claim be reopened.  
See 38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 
135 (1993).  When it is determined that new and material 
evidence has been submitted, VA must reopen a previously 
denied claim.  See 38 U.S.C.A. § 5108; Spencer v. Brown, 4 
Vet. App. 283, 286-87 (1993).  If new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.   

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The regulatory 
changes of the new and material evidence requirement of 
38 C.F.R. § 3.156(a) in the VA regulations implementing 
the Veterans Claims Assistance Act of 2000 apply only to a 
claim to reopen a finally decided claim that was received 
on or after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159(c)).  
As the veteran in this case filed his claim to reopen in 
October 1994, prior to the August 29, 2001 effective date 
for regulatory change of the new and material requirement, 
the changes to the definition of new and material evidence 
at 38 C.F.R. § 3.156(a) do not apply; the definition of 
new and material evidence in effect prior to August 29, 
2001 will be applied.  

For claims to reopen filed prior to August 29, 2001, new 
and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).

In this case, the RO determined that the requisite new and 
material evidence had not been presented, and did not 
reopen the veteran's claim of entitlement to service 
connection for diabetes mellitus.  The Board has a legal 
duty to address the "new and material evidence" 
requirement regardless of the actions of the RO.  If the 
Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to 
consider the merits of the case.  Barnett v. Brown, 8 Vet. 
App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see 
also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

After a review of the evidence of record, the Board finds 
that the evidence associated with the claims file 
subsequent to the RO's January 1989 rating decision which 
is new, by itself or in connection with evidence 
previously assembled, is of sufficient significance that 
it must be considered in order to fairly decide the merits 
of the claim of entitlement to service connection for 
diabetes mellitus.  The basis of the January 1989 denial 
of the claim was that diabetes mellitus claimed by the 
veteran was not shown by the evidence of record.  The new 
evidence of record since the January 1989 rating decision 
includes VA treatment records showing the post-service 
diagnosis of adult onset diabetes mellitus in June 1994, 
and the current diagnosis of diabetes mellitus.  The Board 
finds that the evidence received subsequent to the RO's 
January 1989 rating decision denial is new and material 
because it provides evidence of the current disability at 
issue, diabetes mellitus, the lack of which was the basis 
for the denial in 1989.  As a result, the requirements to 
reopen the claim of entitlement to service connection for 
diabetes mellitus have been met.  Accordingly, the 
veteran's claim is reopened.   

III.  Entitlement to Service Connection for Diabetes 
Mellitus

A.  Laws and Regulations

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must 
demonstrate that a particular disease or injury resulting 
in current disability was incurred during active service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303(a) (2002).  

Service connection will be presumed for certain chronic 
diseases, including diabetes mellitus, if manifest to a 
compensable degree within the year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may be granted for any disease 
diagnosed after service when all the evidence, including 
that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

A disorder may also be service connected if the evidence 
of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, 
that was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, 
there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
See 38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the 
claimed disability.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); see also Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

In order to prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 
(1999).  

In determining whether service connection is warranted for 
a disability, VA is responsible for determining whether 
the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) 
(West Supp. 2002).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



B.  Analysis

As indicated above, VA treatment records show the initial 
post-service diagnosis of adult onset diabetes mellitus in 
June 1994, as well as the current diagnosis of diabetes 
mellitus.  

Service medical records include a dental clinic 
consultation sheet, dated September 26, 1988, wherein the 
veteran was referred to the internal medicine unit with a 
provisional diagnosis of "NIDDM - (Borderline)" [non-
insulin dependent diabetes mellitus].  In citing a reason 
for the referral, the veteran's "strong family history of 
NIDDM" was noted as well as a history of multiple 
periodontal abscesses and poor intraoral healing.  
Elevated FBG (Fasting Blood Glucose) of 117 was also 
cited.  The dental clinic requested that the veteran be 
evaluated and advised on diet control and other necessary 
treatment.  There are no records of follow-up to this 
referral.  

Applying the Hickson analysis, it is undebatable that the 
veteran currently has diabetes mellitus.  Second, based 
upon the presence of a provisional diagnosis of non-
insulin dependent diabetes mellitus (NIDDM) in the service 
medical records, the evidence appears in equipoise as to 
whether diabetes mellitus was present in service.  
Offering the veteran the benefit of the doubt to which he 
is entitled under these circumstances, the Board can 
concede the in-service presence of the chronic disease, 
diabetes mellitus.  Hickson elements (1) and (2) are 
accordingly met.  With respect to Hickson element (3), 
medical nexus evidence, the Board finds that the competent 
medical evidence of record clearly supports the finding 
that the veteran's chronic disease, diabetes mellitus, 
cannot be satisfactorily disassociated from the 
provisional diagnosis of the chronic disease, diabetes 
mellitus, in service.  Savage v. Gober, 10 Vet. App. 488, 
494-97 (1997).  Thus, after the de novo consideration of 
all of the evidence, both new and old, and according the 
veteran the benefit of the doubt in that consideration, 
the Board concludes that the veteran's claim for service 
connection for diabetes mellitus must be granted.  38 
U.S.C.A. §§ 1101, 1110, 5107; 38 C.F.R. § 3.303.  


ORDER

New and material evidence having been submitted, the 
veteran's request to reopen a claim of entitlement to 
service connection for diabetes mellitus is granted. 

An appeal for entitlement to service connection for 
diabetes mellitus is granted.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

